           Case 1:19-cr-00227-LM Document 11 Filed 10/09/19 Page 1 of 2




                           UNITED STATES PROBATION & PRETRIAL SERVICES
                                           District of New Hampshire


                                           MEMORANDUM



DATE:           October 4, 2019

TO:             Honorable Andrea K. Johnstone
                U.S. Magistrate Judge

FROM:           KarinM. Bess
                U.S. Probation Officer


RE:             Tara Karvosky
                Dkt.No.: 19-MJ-152-01-AJ


                Report of Bail Violation - No Action Requested


The probation officer respectfully recommends that the Court take no action at this time to
allo>v the probation officer to address this noncompUance through treatment and increased
monitoring. In support of this recommendaiton, the probation officer offers the following
information.


Release Status


On July 9,2019,the defendant appeared before Your Honor, pursuant to a warrant that was issued
following the filing of a criminal complaint charging her with Conspiracy to Distribute Controlled
Substances, specifically 400 Grams or More of a Substance Containing Fentanyl, and Cocaine, in
violation 21 U.S.C. §§ 846 and 841(a)(1). At that hearing, she was ordered released on conditions
to include pretrial supervision.

Details of Current Violation


Condition #8(p): The defendant shall refrain from use or unlawful possession of a narcotic drug
or other controlled substances defined in 21 U.S.C. $ 802. unless prescribed by a licensed medical
practitioner.


On September 9,2019, the defendant provided a urine sample that tested positive for the presence
of cocaine through laboratory analysis. She admitted to the use of cocaine on or about September
6, 2019. The defendant is currently attending individual and group substance abuse counseling at
the Phoenix House in Keene,NH and receives medication assisted treatment(MAT)for Suboxone.
In addition, the probation officer has instructed the defendant to report to the probation office for
bi-weekly case management meetings and attend a minimum oftwo self-help meetings per week.
                                                                     3§pnf               'S'n
                                        9JBQ              auojsuqof ■)} B9jpuv 9jqBJOU0H
                                                                             J3M10        [ ]
                                                      suoiuuins B JO 90UBnssi oqj^        [ ]
                          IS9JJV SuipU9J p9[B9S J9l}BJ^/JUBJiByW B JO 90UBnSS[ 91{JL      [ ]
                                                                        U0!PV0^^          [/.]
                                                                                          /
                                                                  s>i3crH0 xmoo 3hi
*************************************                         ********* **************
                                                       J90IJJO uoijBqojj 's-f) SuisiAJ9dns
                         91B(J                                                   /{bJQ DIJ3
                    610^/wo I                                                miQju^yr/
                                                                :Xq p9A0jddv ^ poMoiAO"^
                                                                                       3 9gBJ
                                          p9js9nb9>j uoipv OM ~                        ?Jod9"^
                                                    (£-m-Z.->I3-6l# 'W)                pguy
        Case 1:19-cr-00227-LM Document 11 Filed 10/09/19 Page 2 of 2
